        Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 1 of 29



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

AMBIMJB, LLC                             *

       Plaintiff                         *

v.                                       *   Case No.: 1:20-cv-00807-JKB

STRATEGIC ARMORY CORPS, LLC,             *

       Defendant                         *

*      *      *     *    *     *     *       *      *      *      *     *      *

     DEFENDANT STRATEGIC ARMORY CORPS’ OPPOSITION TO PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT AND MEMORANDUM IN SUPPORT OF
                 CROSS-MOTION FOR SUMMARY JUDGMENT




Date: November 5, 2020                       Respectfully submitted,

                                             /s/ Steven E. Tiller
                                             Steven E. Tiller (Bar No. 11085)
                                             Timothy R. Willman (Bar No. 21088)
                                             Whiteford, Taylor & Preston, LLP
                                             Seven Saint Paul Street, Suite 1500
                                             Baltimore, Maryland 21202-1636
                                             stiller@wtplaw.com
                                             twillman@wtplaw.com
                                             (410) 347-9425
                                             (410) 223-4325

                                             Attorneys for Strategic Armory Corp LLC




                                         i
            Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 2 of 29



                                                     TABLE OF CONTENTS

INTRODUCTION                     ........................................................................................... ..........................1

FACTS ............................................................................................................................................2

                a.    The Parties and Their Initial Relationship ..............................................................2
                b.    The Patent ................................................................................................................2
                c.    Pre-Agreement Dealings and Intentions..................................................................4
                d.    The Agreement .........................................................................................................6
                e.    The Purpose of the Agreement was Frustrated........................................................7
                f.    Invalidity of the Patent .............................................................................................9

STANDARD OF REVIEW ...........................................................................................................11

ARGUMENT .................................................................................................................................11

     I.         A Genuine Dispute of Material Fact Exists Regarding the
                Agreement and its Purpose .......................................................................................11

                a. The Agreement Encompassed More Than What was Written ................................13

     II.        There are Genuine Disputes of Fact Regarding Each of SAC’s
                Counterclaims so Summary Judgment is Not Warranted .....................................14

                a. Summary Judgment is not Warranted on SAC’s Failure of
                   Consideration Counterclaim..................................................................................14

                b. Summary Judgment is not Warranted on SAC’s Implied Warranty
                    of Fitness for a Particular Purpose Counterclaim ...............................................17

                c. Summary Judgment is Not Warranted on SAC’s Frustration
                   of Purpose Counterclaim .......................................................................................18

                d. Summary judgment is Not Warranted on SAC’s Mistake
                   Counterclaims ........................................................................................................20

                             i. Mutual Mistake ..........................................................................................20

                            ii. Unilateral Mistake .....................................................................................21

     III.       SAC is entitled to summary judgment on Count II
                (Unjust Enrichment) ................................................................................................ 22

                a. AMBI never charged or intended to charge SAC for its consulting services ........23



                                                                         ii
           Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 3 of 29



                b. SAC was not unjustly enriched ..............................................................................24

CONCLUSION ..............................................................................................................................25




                                                                    iii
        Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 4 of 29



                                     I.     INTRODUCTION

        Plaintiff AMBIMJB, LLC (“AMBI”) paints this case as a simple contract dispute whereby

SAC is attempting to avoid its payment obligations “through a myriad of inherently contradictory

positons that are devoid of both factual and legal support.”          Notwithstanding this gross

mischaracterization, this disagreement is anything but simple and Defendant Strategic Armory

Corps, LLC’s (“SAC”) positions are anything but contradictory or baseless. While the underlying

agreement drafted by AMBI on which this suit is predicated is a mere one and one-half pages with

only five enumerated paragraphs calling for the assignment of a patent purportedly owned by

AMBI to SAC in return for payment, the evidence, testimony, and record reveal a much more

nuanced transaction. Indeed, if the transaction was as simple as AMBI attempts to portray it, why

would SAC agree to pay $2.5 million dollars for only the assignment of a patent, which it could

not manufacture and incorporate into its rifles? AMBI’s attempts to oversimplify this dispute fail

to get around the fact that there are genuine and significant disputes of material facts underlying

its claims.

        What is clear, however, is that there are no disputes of material facts that AMBI is not

entitled to the approximately $220,000.00 in consulting fees it seeks under the guise of an unjust

enrichment claim. There is simply no dispute that AMBI never charged, nor did it ever intend to

charge, SAC for engineering services provided by AMBI’s president. As such, AMBI’s attempt

to now seek payment for these services fails as a matter of law, and SAC is entitled to summary

judgment on Count II of AMBI’s Complaint.

                                           II.    FACTS

              a. The Parties and Their Initial Relationship




                                                  1
         Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 5 of 29



        AMBI designs, develops, manufactures, and creates engineering solutions for firearms and

firearm accessories. ECF 7 at ¶ 2. On the other hand, SAC designs, manufactures, and sells

firearms and related components. Id. at ¶ 1. Clients of SAC include police forces and national

militaries. Schincariol Deposition Transcript, attached hereto as Exhibit 1, at 128:19 – 20; 163:3

– 6.

        The parties initially connected through SAC’s former CEO, Jason Kalua (“Mr. Kalua”). 1

SAC’s owner, Jose Schincariol (“Mr. Schincariol”), informed Mr. Kalua that SAC was interested

in acquiring the rights to a gas piston system to incorporate onto its rifles for large-scale

distribution and tasked Mr. Kalua with achieving this goal.2 Ex. 2, at 45:20 – 46:7. Mr. Kalua

knew AMBI’s President, Michael Brown (“Mr. Brown”), through prior business dealings, Id. at

25:17 – 26:4, and reached out to him in April 2018 to inquire if AMBI owned rights to a gas piston

system it may be willing to sell, to which Mr. Brown replied “yes.” Id. at 48:15 – 50:9. As it

turned out, AMBI was the owner of a patent that appeared to be the type of gas piston system SAC

was seeking.

             b. The Patent

        In this regard, AMBI was the identified owner of United States Patent No. 9,816,769 (the

“Patent”) issued November 14, 2017. ECF 43-4. The Patent claims a gas piston system that allows




1
         Mr. Kalua was employed by SAC as CEO from May 2018 through May 2019. Kalua Deposition Transcript,
attached hereto as Exhibit 2, at 38:3 – 6. Prior to Mr. Kalua’s full-time employment at SAC, he performed consulting
work for SAC. Id. at 45:20 – 46:11.
2
         There are references to other companies, including Armalite and Surgeon, throughout the deposition
transcripts in this case. SAC acquires and combines companies within the firearms industry “to form a strong base of
products and services … designed to meet the expectations of military, law enforcement, commercial groups, and
individual users around the world.” https://www.sacfirearms.com/. Armalite and Surgeon are companies owned and
operated by SAC. Thus, references to Armalite and Surgeon rifles are synonymous with SAC rifles.


                                                         2
          Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 6 of 29



excess gas pressure to be vented in a forward direction away from the operator’s face and hands.

Id., at 1:5-10.3 Claim 1 is illustrative of the Patent’s claims:

         1.    A firearm gas operating system, comprising:

         a barrel having an axial bore and a gas port;

         a gas block on the barrel having a gas block passageway operatively connected with
           the gas port, the gas block including a cylinder housing extending axially
           substantially parallel to the barrel bore and open at forward and rear ends;

         a gas actuation piston insertable through the open forward end of the cylinder
           housing to operably reciprocate in the cylinder housing between a forward at rest
           position and a rearward actuated position, the piston having a head portion with
           a recess including an open forward end and closed rearward end;

         a switchable gas control valve insertable into the open forward end of the cylinder
           housing, the valve including a central passageway open at forward and rear ends,
           a plurality of separate gas flow control orifices selectively positioned to control
           gas flow from the gas block passageway to an interior chamber in the cylinder
           housing defined between the control valve and gas actuation piston; and

         a tubular extension open at opposite ends and axially extending rearward from the
           gas control valve, the tubular extension being configured to be received by the
           open forward end of the piston head portion recess;

         wherein, gas pressure from the barrel bore causes the piston to reciprocate from its
          forward position, where the head portion recess extends over and occludes the
          tubular extension, to its rearward position, where the head portion recess
          disengages from the tubular extension, allowing gas to exhaust through the
          tubular extension and forward end of the control valve to atmosphere.

Id. at 5:5 – 36; 6:1 – 3 (emphasis added). Given the alleged benefits of the patented system, SAC

sought to purchase the gas piston system claimed in the Patent to produce the system at scale,

incorporate it onto rifles it manufactures and sell around the world, and to develop and sell a kit

such that prior purchasers of SAC-manufactured rifles could retrofit the system onto those rifles.

Oliver Deposition Transcript, attached here to as Exhibit 3, at 36:7 – 18.


3
          In prior art systems, excess gas would be vented inside a forearm or hand guard, causing a significant transfer
of heat to an area where the user commonly places a hand for supporting the rifle. Id., at 1:30-36. This can result in
injury to the operator.

                                                           3
         Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 7 of 29



            c. Pre-Agreement Dealings and Intentions

        Knowing that SAC was interested in purchasing the gas piston system claimed in the

Patent, Mr. Brown flew to SAC’s facilities in Arizona to perform what is commonly referred to as

a Mil-Spec Test.4 Ex. 2 at 55:1 – 7. The test consisted of multiple people firing an AMBI rifle

with the gas piston system incorporated. Id. at 57:7 – 12. This test was important to SAC “[t]o

properly check the [system’s] operation.” Id.

        After the successful Mil-Spec test, Mr. Kalua informed Mr. Brown via text message that

SAC decided to move forward with the purchase of the Patent.5 Ex. 2 at 67:17 – 68:11. Prior to

finalizing the Agreement, Messrs. Brown and Kalua discussed SAC’s plan to manufacture and sell

the system for use on its rifles:

        Q: And you say [in your email] “The patent system will ensure that Strategic Arms
        Corps will lead the way with new innovative technology.” Do you see that?

        A: Yes, sir, I do.

        Q: So you knew [prior to execution of the Agreement] that SAC planned on selling
        the gas piston system, correct?

        A: …I don’t know what they’re going to sell to, who they’re going to sell, or what.
        I just know it’s going to go on their product …. That’s all I know.

Brown Deposition Transcript, attached hereto as Exhibit 4, at p. 113:19 – 114:8 (emphasis added);

id. at 140:2-4 (“… I wanted [my design] to be successful. I don’t want it to be where it just sits in

a closet.”); see also Ex. 1 at 40:20 – 41:9 (During a tour of SAC’s facility in Phoenix, Mr. Brown

was told that SAC intended to sell the gas piston system with SAC’s rifles).




4
        A Mil-Spec Test is a test to ensure that the system could meet certain military specifications. Ex. 2 at 55:6 –
10.
5
         Mr. Kalua became CEO of SAC in May 2018 and was the only SAC employee involved in the pre-execution
dealings and negotiations leading up to the Agreement. Ex. 2 at 38:3 – 6; 72:19 – 73:1.

                                                          4
         Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 8 of 29



        In addition to the mere assignment of the Patent, Mr. Brown understood that the proposed

transaction between the Parties was far broader:

        Q: With this purchase price, SAC would receive legal sign-over of documents
        including patent ribbon, correct?

        A: Yes.

        Q: So that was, did that mean to you that you would assign over the patent or AMBI
        would assign over the patent to SAC as part of this sale?

        A: With a one-time or two part complete payment, yes.

        Q: [AMBI would also] provide [a] full technical data package, which is the TDP[6]
        that we talked about earlier, correct?

        A: Yes, sir.

        Q: And that was ultimately provided in September of 2018, correct?

        A: Yes, sir.

        Q: SAC would get from AMBI owners’ manuals [for the gas piston system], and
        those were provided, correct?

        A: Correct.

        Q: SAC would get two full rifle samples [with gas piston systems attached], which
        was provided, correct?

        A: Yes.

        Q: SAC would get sample piston and bolt carrier assemblies for manufacturing
        samples, correct?

        A: Correct.

        Q: Were those provided?

        A: Yes….

        Q: SAC would get product engineering support for the [entire life of the patent],
        correct?

6
        TDP stands for “technical data package” and includes models, prints, and blueprints for the AMBI gas piston
system. Ex. 4 at 93:17 – 20.

                                                        5
         Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 9 of 29




        A: Yes. [AMBI is an] engineering firm. [AMBI] would support [SAC],
        engineering, engineering support….

Ex. 4 at p. 114:21 – 116:13.

        From SAC’s perspective, it entered into the Agreement with every intention of acquiring

“a plug and play” system to manufacture and incorporate onto SAC’s rifles.7 Ex. 1 at 37:20 – 21.

In approximately April 2018, Messrs. Schincariol and Kalua met with Mr. Brown, who indicated

that the gas piston system claimed in the Patent would indeed seamlessly adapt onto SAC’s rifles.

Id. at 38:10 – 39:6. As such, SAC reasonably believed that successful manufacturing and

incorporation of the gas piston system was a condition to payment. As succinctly stated by Mr.

Schincariol, “Why would I pay $2.5 million for a system that doesn’t … fit my system?” Id. at

98:1 – 4. Mr. Brown was familiar with SAC’s rifles, and knew that Mr. Schincariol (speaking for

SAC) “was looking for a system that would fit my rifle.” Id. at 98:15 – 16.

             d. The Agreement

        The parties entered into the Agreement on August 24, 2018 under the belief that SAC could

manufacture the gas piston system claimed in the Patent and adapt it onto its rifles. Under the

terms of the Agreement, SAC agreed to pay AMBI the sum of Two Million Five Hundred

Thousand and 00/100 Dollars ($2,500,000.00 USD) in 25 equal monthly installments of One

Hundred Thousand and 00/100 Dollars ($100,000.00 USD) beginning in September 2018. ECF

43-5. Also, pursuant to the Agreement, AMBI agreed to assign the Patent to SAC after receipt of

payments in full.8



7
         Mr. Schincariol, who is Brazilian and a native Portuguese speaker, uses the colloquial term “plug and play”
synonymously with the term “turnkey,” meaning that he expected that the AMBI gas piston system could be simply
added to SAC’s rifles with little engineering efforts.
8
         Notwithstanding the terms of the Agreement, AMBI assigned the Patent to SAC on September 17, 2018,
before payment in full was received.


                                                         6
        Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 10 of 29



        AMBI’s attorneys drafted the Agreement, which is less than two pages and consists of five

enumerated paragraphs. See Agreement; Kalua Deposition Transcript at 134:21 – 135:3. Notably,

the Agreement does not include a standard integration clause.9

             e. The Purpose of the Agreement was Frustrated.

        The purpose of the Agreement – namely, to provide SAC with a gas piston system that

could be manufactured and incorporated onto SAC’s rifles – was ultimately frustrated. In this

regard, Dale Wallace (“Mr. Wallace”), SAC’s former head of quality control,10 and Jack Oliver

(“Mr. Oliver”), SAC’s current head of project management, head of engineering and head quality

assurance,11 both testified that the gas piston system was not compatible with SAC’s rifles because

it did not have enough clearance to fit under SAC’s handguards. Ex. 5 at 44:15 – 45:5; 94:14 –

17; Ex. 3 at 45:18 – 47:21; 164:8 – 165:17. In engineering terms, there were tolerance issues.12

Ex. 5 at 51:14 – 52:9. These tolerance issues prevented SAC from manufacturing the gas piston

system for incorporation onto SAC’s rifles. Id. at 52:6 – 9. As Mr. Wallace explained, while SAC

was able to modify the gas piston system to fit one rifle, it was unable to engineer it for production

as the parties intended:

        Q: Was SAC unable to have a rifle that adapted the SAC piston available as of
        January 2019, given that you were able to adapt the system as of September 2018?

        A: No, we were not able to put it on for a production rifle for January.

9
        SAC did not engage legal counsel to assist with this transaction. Ex. 2 at 77:11 – 14.
10
         Wallace Deposition Transcript, attached hereto as Exhibit 5, at 14:10 – 16. Mr. Wallace was responsible for
inspecting and making sure that all SAC firearms were of sound quality. Id., at 14:17 – 25.
11
        Ex. 3 at 9:13 – 10:2.
12
         Tolerance in this context refers to the clearance variation between two parts. No machine can manufacture
any kind of component to the precise same measurements each time, so there must be acceptable degrees of variation.
A manufactured component that is out of tolerance is not a usable part. By way of simple example, a 10 mm
component that is manufactured on a machine having a tolerance of ± .2 mm could be anywhere between 9.8 and 10.2
mm in size when manufactured. In order to be in tolerance with other components and thus usable in a device or
system, that variation must not interfere with the maximum or minimum tolerances of adjacent components. Ex. 5 at
51:11 – 52:9; Ex. 3 at 74:18 – 75:15.

                                                         7
       Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 11 of 29




       Q: What do you mean, a production rifle?

       A: As in, you know, when you’re showing what you currently or what your future
       offerings are. And we were not there yet, and able to put on a rifle and market it to
       the public or to anybody else, saying that this is ready for production.

       Q: Do you know what prevented you from getting to the point where you could
       have a firearm ready as of January 2019?

       A: We had not been able to fully adapt it to our rifle platform.

       Q: How so?

       A: Other than the modified one to fit on the shorthander, which there was – yes, it
       fit, but there were still [tolerance] issues with it.

Id. at 50:10 – 51:8.

       While SAC was making efforts in-house to engineer the gas piston system piston to adapt

onto its rifles, SAC sought additional engineering and consulting services from Mr. Brown. Ex. 2

at 96:10 – 21 (stating that SAC contacted Mr. Brown when they found out the gas piston system

“didn’t fit” and that Mr. Brown worked with the SAC team to attempt to help SAC adapt the piston

system onto its rifles); Ex. 4 at 139:7 – 16. Mr. Brown traveled from Maryland to SAC’s facility

in Arizona to work with SAC’s engineers to accomplish the mutual goal of getting the gas piston

system to fit on SAC’s rifles. Id.; Ex. 3 at 89:9 – 15; Ex. 4 at 125:3 – 8. These efforts, however,

ultimately proved unsuccessful and SAC has been unable to manufacture or produce a rifle with

the gas piston system adapted. Ex. 1 at 129:9 – 21.

       The parties did not once discuss payment for these services, nor did Mr. Brown ever broach

the subject with SAC or invoice SAC for these services. Mr. Brown testified repeatedly at his

deposition that he did not intend on charging SAC for any engineering services:

       Q: There’s no mention there of charging for engineering support, correct?

       A: There’s no mention in there of prices or charging anything, yes.

                                                 8
         Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 12 of 29




         Q: And there’s no mention in the [Agreement] of charging for engineering support,
         correct?

         A: That’s correct.

Ex. 4 at 116:14 - 21. Mr. Brown further testified:

         Q: And what did you say to [Mr. Schincariol] with regards to charging for
         engineering support?

         A: I stated to [Mr. Schincariol] that if [SAC] buys my patent I will gladly help him
         with product support. I did not say I would charge him. I did not give him a price.
         All I said was I would help SAC with their processes.

         Q: Was there any other conversation with [Mr. Schincariol] or anybody else at SAC
         about the provision of support?

         A: No, sir.

         Q: Okay. So in that April 23rd meeting you did not indicate that AMBI would
         charge for product support correct?

         A: No, sir, but I told him I would give him that support if he bought the patent.

Id. at 119:15 – 120:7. Indeed, to this day, AMBI has never sent SAC an invoice for any consulting

services. Id. at 118:13 – 17; see also Ex. 2 at 136:5 – 8.

         Despite the best efforts of Mr. Brown and SAC, the parties were unable to engineer the gas

piston system so that SAC could manufacture and fit it on its rifles. Ex. 1 at 129:9 – 21. Given

this fundamental failure and complete frustration of the parties’ intentions in entering to the

Agreement, SAC ceased making payments to AMBI.13

             f. Invalidity of the Patent




13
          AMBI incorrectly attributes this dispute to SAC’s alleged financial inability to honor its payment obligations
under the Agreement. ECF 43-2 at 9. This mischaracterization is directly contradicted by the testimony of Mr.
Schincariol who testified that SAC’s business is successful and profitable. Ex. 1 at 148:9 – 150:3 (“The American
market is buying everything they can, so everything [SAC produces, it] can sell…Everything [SAC] can produce [it]
can sell. The market is buying everything.”).


                                                           9
        Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 13 of 29



        After the parties’ relationship ended, SAC became aware of serious questions regarding

the validity of the Patent. In this regard, SAC retained gunsmithing and firearms expert David M.

Lauck (“Mr. Lauck”) to opine on the obviousness of the invention claimed in the Patent.14 In his

Expert Report, Mr. Lauck opines that the invention claimed in the Patent was indeed obvious:

        An objective individual with ordinary skill in the art [of gunsmithing or gun design
        and manufacturing] would have known that this general method of operation for
        gas operated rifles and carbines was in active use years before 201615 and would
        have been obvious to such a person of ordinary skill in the art.

Expert Report of Dave M. Lauck at 2, attached hereto as Exhibit 6. Mr. Lauck’s Report goes on

to analyze the obviousness of the invention claimed in the Patent and the historical background of

gas pressure systems in firearms, giving a multitude of examples where gas piston systems similar

to that claimed in the Patent have been used on other rifles. Mr. Lauck’s Report concludes:

        As shown in this report above and the attached claim chart, structures performing
        all of the functions performed by the parts of the invention set forth in the claims
        of [the Patent] were well known to persons of ordinary skill in the art prior to the
        filing date of [the Patent] in 2016. There are really no functional differences
        between the sum total of the “prior art” (the pre-2016 information I reviewed and
        which is discussed in this report and in the attached claim chart) and [the Patent]
        claims, except that no one piece of information I reviewed shows the entirety of
        what [the Patent] claims. Such persons of ordinary skill in the art had enough
        knowledge (the “level of ordinary skill in the pertinent art” mentioned above) that
        it would have been obvious for such persons to have put the pieces together to
        produce [the Patent] invention. The inventions claimed in [the Patent] as a whole
        thus would have been obvious to persons of ordinary skill in the art.




14
           Under the United States Patent Act, 35 U.S.C. § 101 et seq., a patent for a claimed invention may not be
obtained “if the differences between the claimed invention and the prior art are such that the claimed invention as a
whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103.
15
        The application leading to issuance of the Patent was filed on October 25, 2016 (the “Priority Date”).


                                                        10
           Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 14 of 29



Id. at 21-22.16 Thus, under the conclusions expressed by Mr. Lauck in his report, the Patent is

invalid because the claimed invention would have been obvious to a person of ordinary skill in the

field as of the Priority Date.

                                   III.     STANDARD OF REVIEW

           Summary judgment is proper only where the moving party demonstrates that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(a). In reviewing a motion for summary judgment, a court must view all facts in

a light most favorable to the non-moving party, and must draw all justifiable inferences in the non-

moving party’s favor. Ricci v. DeStefano, 557 U.S. 557, 586, 129 S.Ct. 2658, 174 L.Ed.2d 490

(2009). At the summary judgment stage, the function of the judge “is not to determine the truth

of a matter or to weigh credibility but to determine whether there is any genuine issue of fact that

can only properly be resolved by a finder of fact because it could reasonably be resolved in favor

of either party.” Id.

           Summary judgment as sought by AMBI is not appropriate here as genuine disputes of

material fact exist regarding the purpose of the Agreement, whether that purpose was frustrated,

and whether the consideration paid by AMBI – namely, assignment of the Patent – had any value.

On the other hand, summary judgment on Count II of AMBI’s Complaint (for unjust enrichment)

is appropriate as Mr. Brown himself has conceded that there was never any intent for AMBI to

charge SAC for any consulting services.

                                                ARGUMENT

     IV.      A Genuine Dispute of Material Fact Exists Regarding the Agreement and its
              Purpose.



16
          Mr. Lauck also issued a Rebuttal Report and Supplemental Report. These additional reports offer opinions
entirely consistent with his initial Report.

                                                       11
       Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 15 of 29



       Count I in AMBI’s Amended Complaint asserts a breach of contract claim against SAC for

failure to pay the full purchase price identified in the Agreement. Under Maryland law, the

elements of breach of contract claim are “1) a contractual obligation and 2) a material breach of

that obligation. The elements of a contract, in turn, are offer, acceptance, and consideration.”

Chubb & Son v. C & C Complete Servs., LLC, 919 F. Supp. 2d 666, 678 (D. Md. 2013) (internal

quotations and citation omitted).

       In arguing that summary judgment is appropriate on Count I, AMBI merely recites the

elements for a claim of breach of contract, but fails to recognize that evidence exists that creates a

genuine dispute regarding what the parties understood the Agreement to encompass. “The cardinal

rule of contract interpretation is to give effect to the parties’ intentions.” Neal v. Pentagon Fed.

Credit Union, No. CV ELH-18-451, 2019 WL 4038564, at *11 (D. Md. Aug. 27, 2019) (internal

quotations omitted). In interpreting a contract, Maryland courts attempt to discern “what a

reasonable person in the position of the parties would have meant at the time it was effectuated.”

Id.

       If a contract is ambiguous, “extrinsic evidence is admissible to determine the intentions of

the parties ….” C B Structures, Inc. v. Potomac Elec. Power Co., 122 F. Supp. 3d 247, 252 (D.

Md. 2015). In making the determination of whether a contract is ambiguous, courts look at “the

entire language of the agreement, not merely a portion thereof and apply the character of the

contract, its purpose, and the facts and circumstances of the parties at the time of execution.” Sky

Angel U.S., LLC v. Discovery Commc'ns, LLC, 885 F.3d 271, 277 (4th Cir. 2018) (internal

quotations omitted); Ambling Mgmt. Co. v. University View Partners, LLC, 581 F. Supp. 2d 706,

712 (D. Md. 2008) (same); Sierra Club v. Dominion Cove Point LNG, L.P., 216 Md. App. 322,

343, 86 A.3d 82, 94 (2014) (considering parties’ intentions in interpreting contract). Applying



                                                 12
        Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 16 of 29



these same interpretation principles, other courts have held that an omission of a material issue or

issues can create an ambiguity. See, e.g., In re World Trade Ctr. Disaster Site Litig., 754 F.3d

114, 122 (2d Cir. 2014) (“an omission as to a material issue can create an ambiguity ... where the

context … suggests that the parties intended a result not expressly stated[.]”); Louis Dreyfus

Energy Corp. v. MG Ref. & Mktg., Inc., 2 N.Y.3d 495, 505, 812 N.E.2d 936 (2004); In re

Mobilactive Media, LLC, No. CIV.A. 5725-VCP, 2013 WL 297950, at *16 (Del. Ch. Jan. 25,

2013) (“[C]ourse of performance . . . may also be used to supply an omitted term when a contract

is silent on [the] issue.”).

            a. The Agreement Encompassed More Than What was Written.

        AMBI describes the manufacturing and adaptability of the gas piston system to SAC’s

products as “immaterial,” but goes on to discuss it at length. If the Agreement was meant to be

the extent of the transaction and the parties only intended to assign the Patent from AMBI to SAC

as AMBI argues, it would have included an integration clause. As the drafting party, AMBI was

free to include such a provision but did not.

        The pre-assignment actions and words of the parties, however, are indicative of a different

interpretation – namely, that the parties knew the purpose of the Agreement went well beyond

what was explicitly stated in the Agreement. Indeed, why would Mr. Brown bring sample rifles

equipped with the gas piston system from Maryland to Arizona, transfer owners’ manuals, hand

over a full technical package, and provide significant consulting services to AMBI if the purpose

of the parties’ agreement was simply for AMBI to assign the Patent to SAC in return for payment

of $2.5 Million? The answer is clear - Mr. Brown understood that SAC’s successful ability to

manufacture the gas piston system and incorporate it onto their rifles was a necessary condition to

payment. It follows that, at a minimum, there are underlying genuine disputes of material facts



                                                13
         Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 17 of 29



related to the Agreement so AMBI is not entitled to summary judgment on Count I of its

Complaint.

   V.        There are Genuine Disputes of Fact Regarding Each of SAC’s Counterclaims so
             Summary Judgment is Not Warranted.

         AMBI disingenuously attempts to characterize SAC’s legitimate contract defenses as

“scorched earth litigation over claims [SAC] has failed to sustain as a matter of law.” ECF 43-2

12-13.    Notwithstanding AMBI’s baseless contentions, SAC’s Counterclaim includes several

legitimate defenses. At a minimum, SAC’s defenses highlight genuine disputes of material facts,

making summary judgment inappropriate.

             a. Summary Judgment is not Warranted on SAC’s Failure of Consideration
                Counterclaim.

         There is no dispute that assignment of the Patent was AMBI’s primary consideration for

the contract between AMBI and SAC wherein SAC agreed to pay AMBI $2.5 Million. If the

patent is invalid, as SAC alleges in its Counterclaim, and is confirmed by its expert, then AMBI

utterly failed to provide SAC with the requisite consideration for SAC’s $2.5 Million. While

AMBI points solely to the report and testimony of its own expert confirming the validity of the

Patent, there can be no dispute that SAC, through its own expert, has raised serious and significant

concerns about the validity of the Patent which the finder of fact in this case must resolve.

HVLPO2, LLC v. Oxygen Frog, LLC, 949 F.3d 685, 690 (Fed. Cir. 2020) (“the issue of obviousness

… is an issue that may be properly submitted to, and decided by a jury.”); Kinetic Concepts, Inc.

v. Smith & Nephew, Inc., 688 F.3d 1342, 1362 (Fed. Cir. 2012) (jury presented with conflicting

expert testimony and decided patent obviousness question).

         If the finder of fact decides that the Patent is indeed invalid, then the primary consideration

for which SAC committed to pay AMBI $2.5 Million would be valueless, thereby making the



                                                  14
         Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 18 of 29



Agreement unenforceable and void ab initio. Manning v. Mercatanti, 898 F. Supp. 2d 850, 858

(D. Md. 2012); Cunningham v. LeGrand, No. 2:11-CV-0142, 2012 WL 2054112, at *9 (S.D.W.

Va. June 5, 2012) (“[T]he law is the same in West Virginia, Florida, and elsewhere. The absence

of consideration results in a contract that is void ab initio.”).

         SAC contends that the Patent is invalid under Section 103 of the United States Patent Act,

which provides that a patent is invalid “if the differences between the claimed invention and the

prior art are such that the claimed invention as a whole would have been obvious before the

effective filing date of the claimed invention to a person having ordinary skill in the art to which

the claimed invention pertains.” 35 U.S.C. § 103.17 In support of this position, SAC offered the

report and testimony of Mr. Lauck, a world-renowned rifleman and certified firearms instructor.

Ex. 6 at 23. Mr. Lauck has also served as the president of DL Sports, Inc., a federally licensed

firearms manufacturer, specializing in the manufacture of professional custom firearms, firearms

development and designs, as well as firearms training and consulting, for over thirty (30) years.

Id.

         Notably, AMBI does not challenge Mr. Lauck’s credentials, experience or the propriety of

SAC’s reliance on his expert testimony in this case. Rather, AMBI simply chooses, for the most

part, to ignore Mr. Lauck’s opinions.

         As noted above, Mr. Lauck opines in his Expert Report that the invention claimed in the

Patent was indeed obvious as of the Priority Date, and therefore, the Patent is invalid under Sec.

103:



17
         AMBI devotes a significant portion of its Motion for Summary Judgment rebutting an invalidity argument
not raised by SAC. In this regard, AMBI argues that the Patent is not “anticipated” by the prior art, and is therefore,
valid under 35 U.S.C. § 102. ECF 43-2 at 25-27. Mr. Lauck does not, however, contend that the Patent violates Sec.
102. Rather, Mr. Lauck contends that the invention claimed in the Patent violates § 103, i.e., the claimed invention
as a whole would have been obvious to a person having ordinary skill in the art as of the Patent’s Priority Date.


                                                         15
       Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 19 of 29



       An objective individual with ordinary skill in the art [of gunsmithing or gun design
       and manufacturing] would have known that this general method of operation for
       gas operated rifles and carbines was in active use years before 2016 and would have
       been obvious to such a person of ordinary skill in the art.

Ex. 6 at 4. Mr. Lauck than goes on to analyze the obviousness of the invention claimed in the

Patent and the historical background of gas pressure systems in firearms, giving a multitude of

examples where gas piston systems similar to that claimed in the Patent have been used on other

rifles, concluding that:

       As shown in this report above and the attached claim chart, structures performing
       all of the functions performed by the parts of the invention set forth in the claims
       of [the Patent] were well known to persons of ordinary skill in the art prior to the
       filing date of [the Patent] in 2016. There are really no functional differences
       between the sum total of the “prior art” (the pre-2016 information I reviewed and
       which is discussed in this report and in the attached claim chart) and [the Patent]
       claims, except that no one piece of information I reviewed shows the entirety of
       what [the Patent] claims. Such persons of ordinary skill in the art had enough
       knowledge (the “level of ordinary skill in the pertinent art” mentioned above) that
       it would have been obvious for such persons to have put the pieces together to
       produce [the Patent] invention. The inventions claimed in [the Patent] as a whole
       thus would have been obvious to persons of ordinary skill in the art.

Id. at 20-21. Mr. Lauck’s Report also includes claim charts detailing, on a claim-by-claim basis,

how the prior art disclosed each and every element of every claim of the Patent. Id. at ___. While

AMBI is obviously free to challenge the accuracy and reliability of Mr. Lauck’s opinions with its

own expert - indeed, it has named its own expert to challenge these opinions – there cannot be any

question that Mr. Lauck’s opinions raise genuine disputes of material facts regarding AMBI’s the

validity of the Patent, and thus, the propriety of AMBI’s consideration for SAC entering into the

Agreement.

       The issue of whether the invention claimed in the Patent would have been obvious to a

person of ordinary skill in the art as of the Priority Date, thus, rendering the Patent invalid under

Sec. 103, is a clear “battle of the experts,” which should not be resolved on summary judgment.



                                                 16
       Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 20 of 29



See Reyazuddin v. Montgomery Cty., Maryland, 789 F.3d 407, 417 (4th Cir. 2015) (“At this point

… it is undisputed that [both proffered expert witnesses] qualify as experts. The evidence therefore

sets up a battle of the experts, which should not be resolved at summary judgment.”); Green v.

Wing Enterprises, Inc., No. CV RDB-14-1913, 2015 WL 8315773, at *7 (D. Md. Dec. 9, 2015)

(“Indeed, in a battle of the experts, the comparison of the facts upon which an opinion is based

with the opinion itself is precisely the role of the jury.”). Indeed, the Federal Circuit consistently

holds that “where experts present conflicting opinions on a factual matter pertinent to a

determination of obviousness, summary judgment is often inappropriate.” Zoltek Corp. v. United

States, 95 Fed. Cl. 681, 693 (2010) (collecting cases). As AMBI and SAC have both offered

experts to testify on the issue of the Patent’s validity, with each coming to different conclusions,

summary judgement in favor of AMBI would be improper.

           b. Summary Judgment is not Warranted on SAC’s Implied Warranty of Fitness for a
              Particular Purpose Counterclaim.

       An implied warranty of fitness for a particular purpose arises “[w]here the seller at the time

of the contracting has reason to know a particular purpose for which the goods are required and

that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods.” Casey

v. Geek Squad Subsidiary Best Buy Stores, L.P., 823 F. Supp. 2d 334, 358 (D. Md. 2011) (quoting

Md. Code Ann., Com. Law § 2–315). As set forth above, Mr. Brown fully understood SAC’s

purpose in entering into the Agreement; namely, to incorporate the gas piston system onto SAC’s

rifles for manufacture and sale. Supra. SAC relied on Mr. Brown’s skill and judgment in

furnishing suitable goods to meet this purpose, as he is the alleged inventor of the gas piston system

claimed in the Patent, had significant experience in engineering firearms accessories, and was

familiar with SAC’s rifles. Ex. 4 at 49:6 – 15 (Mr. Brown testifying that he is the inventor of the

invention claimed in the Patent); Ex. 1 at 98:15 – 16.

                                                  17
       Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 21 of 29



       AMBI argues for summary judgment on SAC’s implied warranty counterclaim under the

premise that the parties only conveyed a patent, which is not a good under the Maryland

Commercial Code. Notwithstanding this oversimplification, the Agreement contemplated more

terms than just a mere patent assignment, including the transfer of gas piston system

itself. Supra. The gas piston system is unquestionably a good, which is defined in the Maryland

Commercial Code as “all things (including specially manufactured goods) which are moveable at

the time of identification to the contract for sale other than the money in which the price is to be

paid, investment securities (Title 8) and things in action.” Md. Code Ann., Com. Law § 2–

105(1). It necessarily follows that the implied warranty of fitness for a particular purpose applies

and summary judgment is inappropriate at this juncture due to genuine disputes of the material

facts underlying the Agreement.

           c. Summary Judgment is Not Warranted on SAC’s Frustration of Purpose
              Counterclaim.

       A contract will be discharged under the doctrine of frustration of purpose “where the

purpose of [the] contract is completely frustrated and rendered impossible of performance by a

supervening event or circumstance[.]” Panitz v. Panitz, 144 Md. App. 627, 639, 799 A.2d 452,

459 (2002). Maryland courts examine three factors when determining whether the doctrine

applies: “(1) whether the intervening act was reasonably foreseeable; (2) whether the act was an

exercise of sovereign power; and (3) whether the parties were instrumental in bringing about the

intervening event.” Id. In order to succeed under the frustration of purpose doctrine, performance

under the contract must be objectively impossible. Id. at 640. Here, the purpose of the Agreement

was completely frustrated and performance was objectively impossible.

       As discussed above, both parties intended their transaction to encompass the manufacture

and incorporation of the gas piston system claimed by the Patent onto SAC’s rifles. That intention

                                                18
        Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 22 of 29



was completely frustrated as both AMBI and SAC unsuccessfully undertook to engineer the piston

system for manufacture and incorporation onto SAC’s rifles.

         In support of its assertion that this purpose was not objectively impossible, AMBI

references certain videos depicting SAC employees test firing rifles with the gas piston system

attached.18 As discussed above, the video depicts one gas piston adapted onto one rifle. This is a

far cry from undisputed proof that the gas piston system was ready for large scale production and

attachment on hundreds or thousands of rifles. Messrs. Wallace and Oliver, both of whom were

tasked with engineering the AMBI piston system for manufacture and incorporation onto SAC’s

rifles, testified that despite efforts by both AMBI and SAC, the piston system could not be

engineered such that it could be manufactured and incorporated as the parties intended, rendering

performance of the Agreement objectively impossible and the parties’ purpose completely

frustrated. Ex. 1 at 129:9 – 21.

         AMBI also points to a report dated April 1, 2019 (the “April 1 Report”) which it claims

conclusively establishes that the piston system was indeed incorporated onto SAC’s rifles. See

ECF 43-11. This assertion, however, is misplaced. First, despite AMBI’s characterization, the

April 1 Report is ambiguous and does not detail the “continued, successful testing of its own rifles

with the adapted gas piston system.” ECF 43-2 at 7. As Mr. Wallace testified, while SAC was

able to incorporate a single gas piston onto a single rifle, it could not manufacture the system due

to tolerance issues. Supra. Additionally, there is an Appendix referenced in the April 1 Report

titled “TABLE 1 DESCRIPTION AND PROBABLE CAUSES,” which lists a variety of failures



18
          Notably, the videos that AMBI claims shows the rifles working properly actually depict multiple
malfunctions. In SAC00000806, for example, the operator, SAC engineer Garrett Stevens, indicates that the rifle is
“not seating.” Ex. 3 at 98:21. When questioned what that term means, Mr. Oliver testified that the malfunction was
related to the bolt in the bolt carrier and could be caused by “a myriad of reasons,” including problems with the gas
piston system. Id. at 99:1 – 20. The other videos also demonstrate questionable functionality.


                                                         19
       Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 23 of 29



and abbreviations but does not provide further detail. ECF 43-11 at 10-11. There is nothing in the

record to shed light on this appendix, so its true meaning remains ambiguous.

       There are also authenticity questions regarding the April 1 Report. Mr. Oliver, the only

current SAC employee in the engineering department, had not seen that report before this

litigation. Ex. 3 at 116:3 – 6. Mr. Wallace, the control/engineering department manager when

SAC acquired the gas piston system, testified that he did not prepare that report (notwithstanding

his name appearing at the bottom), that he had not seen that report prior to his deposition, and that

he does not recall ever transmitting that report. Ex. 5 at 64:24 – 65:3; 70:13 – 24. Mr. Wallace

also expressed doubt that he was the author of the report, and that he did not recall performing all

of the tests identified in it. Id. at 70:25 – 71:3. (“But the wording of this document, it just does not

sound as the way I type documents, nor do I remember doing an accuracy test.”). Summary

judgment on SAC’s frustration of purpose counterclaim is therefore not warranted.

           d. Summary judgment is Not Warranted on SAC’s Mistake Counterclaims

                    i. Mutual Mistake

       Here, the testimony of all parties and evidence uncovered in discovery indicates that AMBI

and SAC entered into the Agreement upon a mutual mistake of fact. Specifically, the parties

believed that the gas piston system could be successfully manufactured for incorporation onto

SAC’s rifles. Mutual mistake occurs “where there has been a meeting of the minds [ ] and an

agreement actually entered into, but the instrument, in its written form, does not express what was

intended by the parties thereto.” Charter Oak Fire Ins. Co. v. Am. Capital, Ltd., No. CIV.A. DKC

09-0100, 2011 WL 856374, at *15 (D. Md. Mar. 9, 2011).

       The record makes clear that AMBI was well aware of SAC’s intention to manufacture the

gas piston system for incorporation onto, and sale with, its rifles and demonstrates that the parties



                                                  20
       Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 24 of 29



entered into the Agreement with this understanding. As discussed above, Mr. Brown testified that

he knew that SAC planned to incorporate the gas piston system on its rifles. Ex. 4 at 114:6 – 7.

SAC clearly intended to purchase a gas piston system that it could manufacture and would fit onto

its rifles. If not, SAC would have been paying $2.5 Million for nothing but the paper on which the

Patent is published. The parties’ actions, dealings, and testimony all reveal a genuine dispute of

material fact that the Agreement, in its written form, does not identify everything that was intended

by both AMBI and SAC. Due to this genuine dispute, summary judgment is inappropriate on

Count I of SAC’s Counterclaim.

                   ii. Unilateral Mistake

       Alternatively, it is clear that SAC entered into the Agreement under a fundamental

unilateral mistake. Responding to this, AMBI claims that SAC’s counterclaim for unilateral

mistake fails because SAC did not allege “intentional, culpable conduct, such as fraud, duress or

undue influence.” ECF 43-2 at 16. In making this assertion, AMBI cites to Creamer v. Helferstay,

294 Md. 107, 448 A.2d 332 (1982), a case which has been distinguished and narrowed by this

Court. In this regard, in Saul Holdings Ltd. P'ship v. SeraCare Life Scis., Inc., No. CIV.A. TDC-

14-1444, 2015 WL 772564, at *1 (D. Md. Feb. 23, 2015), Judge Chuang analyzed Creamer’s

language, on which AMBI relies, that “in the absence of intentional, culpable conduct such as

fraud or duress, [the Court of Appeals of Maryland] has consistently refused to relieve a party of

his contractual obligations based upon that party’s unilateral mistake concerning the meaning of a

term or requirement of the contract.” Saul Holdings Ltd. P’ship, 2015 WL 772564 at *1 (brackets

in original). Rejecting plaintiff’s assertion that defendant’s purported mistake precluded it from

receiving equitable relief, Judge Chuang took a narrow view of the Creamer holding: “the court

in Creamer addressed whether a unilateral mistake could justify a specific remedy….” Id. Indeed,



                                                 21
         Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 25 of 29



Judge Chuang held that “Creamer should not be read as an inflexible rule applicable to all

scenarios.” Id.

         Thus, the “intentional, culpable conduct” language AMBI references is not fatal to AMBI’s

unilateral mistake counterclaim.      The Saul Holdings case makes clear that this rule is not

dispositive, so SAC is not required to allege or prove any intentional, culpable conduct to support

its unilateral mistake counterclaim.      The genuine disputes of material facts discussed supra

preclude summary judgment on SAC’s mistake counterclaims.

   VI.      SAC is entitled to summary judgment on Count II (Unjust Enrichment).

         Count II of AMBI’s Complaint asserts a claim for unjust enrichment. Unjust enrichment

“provides a restitutionary remedy where a defendant receives a recognizable benefit that it would

be inequitable for her to retain.” Baehr v. Creig Northrop Team, P.C., 953 F.3d 244, 257 (4th Cir.

2020). Under Maryland law, a plaintiff must establish three elements to succeed on a claim of

unjust enrichment: “(1) [a] benefit [being] conferred upon the defendant by the plaintiff; (2) [a]n

appreciation or knowledge by the defendant of the benefit; and (3) [t]he acceptance or retention

by the defendant of the benefit under such circumstances as to make it inequitable for the defendant

to retain the benefit without the payment of its value.” Id. at n.9 (internal quotations omitted;

brackets in original). Additionally, “a claim of unjust enrichment, which is a quasi-contract claim,

may not be brought where the subject matter of the claim is covered by an express contract between

the parties.” Kantsevoy v. LumenR LLC, 301 F. Supp. 3d 577, 599 (D. Md. 2018).

         In Count II, AMBI specifically alleges that Mr. Brown:

         [C]onferred a benefit upon Defendant by sharing its ideas and intellectual property
         and providing its time and experience in connection with the Defendant’s use and
         integration of the Patent, and derivatives therefrom, together with the work product
         and deliverables resulting from Plaintiff’s engineering and consulting services, into
         its business and product offerings.



                                                  22
       Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 26 of 29



ECF 2 at ¶ 29. As a result, AMBI seeks two-hundred twenty two thousand and 00/100 dollars

($222,000.00 USD) in compensation for the services Mr. Brown provided to re-engineer the gas-

piston system to fit onto SAC’s rifles for manufacture and ultimate sale.

       AMBI argues here that the Agreement only included the assignment of the Patent. As

discussed above, that is just not the case. The evidence deduced in discovery reveal that one of

the fundamental conditions of the Agreement was that AMBI would provide consulting services

to ensure SAC’s successful adaptation of the Patent’s gas piston system for manufacture and

incorporation with SAC’s rifles. While this effort ultimately proved unsuccessful, there is simply

no injustice or inequity in allowing SAC to retain the benefit (if any) of Mr. Brown’s services

without payment. Accordingly, summary judgment should be entered on Count II - AMBI’s

belated attempt to seek payment for services for which it never intended to be paid.

           a. AMBI never charged or intended to charge SAC for its consulting services.

       AMBI never intended to charge SAC for any consulting or engineering services related to

the gas piston system claimed in the Patent. As discussed in detail passim, the parties never

discussed payment for Mr. Brown’s service, nor did Mr. Brown or AMBI ever intend to charge

SAC for the services:

       Q: Did AMBI ever send an invoice to SAC for any engineering support,
       manufacturing engineering support, product engineering support, or tooling, future
       design, and program process report?

       Mr. Brown: No, we didn’t.
                                           * * *
       Q: You indicate here that you were asked by SAC to help with the manufacturing
       process for the upper receivers, that you developed a process, that you provided
       CAD solids and prints of tombstones and fixtures for the horizontals, and that that
       was done free of charge, right?

       Mr. Brown: Yes, sir.

       Q: And you never sent an invoice for that work, did you?

                                                23
          Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 27 of 29




          Mr. Brown: No, sir.

          Q: And similarly the other services that you identify [] regarding the rail, handguard
          and barrel nut package, the piston design bolt carrier, and development of the
          prototypes, those were all done free of charge, correct?

          Mr. Brown: Yes, sir.

          Q: And you never sent an invoice for that, correct?

          Mr. Brown: That’s correct.

          Q: And are you seeking payment for those services now in this case?

          Mr. Brown: Yes, sir.

Ex. 4 at 118:13 – 17; 136:9 – 137:9.

          Mr. Brown’s own statements make a prima facie demonstration the services were

gratuitous, so an unjust enrichment claim must fail as a matter of law.

             b. SAC was not unjustly enriched.

          Even if SAC was enriched in some way, it was not unjustly enriched under Maryland law.

Unjust enrichment in Maryland requires that circumstances exist that render a defendant’s

acceptance of a benefit inequitable without payment. Baehr, supra. “[W]hile a person is enriched

if he has received a benefit, the law does not consider him unjustly enriched unless the

circumstances of the receipt of the benefit are such as between the two that to retain it would be

unjust.” Hobbs v. St. Martin, 320 F. Supp. 3d 748, 752 (D. Md. 2018) (emphasis in original)

(quoting Bank of Am. Corp. v. Gibbons, 173 Md.App. 261, 918 A.2d 565, 576 (Md. Ct. Spec. App.

2007)).




                                                   24
         Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 28 of 29



Notwithstanding the validity of the Agreement,19 AMBI’s claim for unjust enrichment fails

because SAC was not unjustly enriched. As understood by both parties and expressly stated by

Mr. Brown, SAC “would get product engineering support for the patent life.” Supra, pg. 5. There

is no dispute that neither Mr. Brown nor any other representative of AMBI discussed payment for

the consulting services. Indeed, Mr. Brown conceded that AMBI has yet to invoice SAC for these

services to this very day. Ex. 4 at 118:13 – 17; 136:9 – 137:9.

         Even when viewing the evidence in a light most favorable to AMBI, it is clear that the

circumstances are such that retaining any benefit conferred by Mr. Brown/AMBI alleged in Count

II resulted in no injustice. As such, there is no genuine dispute of material fact and SAC is entitled

to summary judgment on Count II of AMBI’s Complaint.

                                                 CONCLUSION

         For the reasons discussed above, SAC respectfully requests this Court deny AMBI’s

Motion for Summary Judgment and grant SAC’s Cross Motion for Summary Judgment.




19
         AMBI’s unjust enrichment claim also fails as a matter of law if the Agreement is deemed valid. All Weather,
Inc. v. Optical Sci., Inc., 443 F. Supp. 3d 656, 667 (D. Md. 2020) (“It is settled law in Maryland, and elsewhere, that
a claim for unjust enrichment may not be brought where the subject matter of the claim is covered by an express
contract between the parties.”).


                                                         25
      Case 1:20-cv-00807-JKB Document 49-1 Filed 11/05/20 Page 29 of 29



Date: November 5, 2020                    Respectfully submitted,

                                          /s/ Steven E. Tiller
                                          Steven E. Tiller (Bar No. 11085)
                                          Timothy R. Willman (Bar No. 21088)
                                          Whiteford, Taylor & Preston, LLP
                                          Seven Saint Paul Street, Suite 1500
                                          Baltimore, Maryland 21202-1636
                                          stiller@wtplaw.com
                                          twillman@wtplaw.com
                                          (410) 347-9425
                                          (410) 223-4325

                                          Attorneys for Strategic Armory Corp LLC




                                     26
